Title: To Benjamin Franklin from Dumas, 11 April 1780
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur
La Haie 11e. Avril 1780
Puisque dans l’honorée vôtre du 29 Mars vous me demandez de vous expliquer l’affaire du Pilote Anglois avec Mr. Jones, je dois supposer que Vous n’avez pas reçu la copie du Certificat qu’à la requisition du dernier je vous avois envoyée dans une de mes Lettres du Texel ou d’Amsterdam: Ce qui ne seroit pas surprenant, vu l’état de confusion & d’anarchie où nous étions là pendant quelque temps. Quoiqu’il en soit, pour vous épargner la peine de chercher, j’aime mieux joindre ici une autre Copie de ce Certificat. Quant à Mr. Gordon, si j’ai bien compris ce qu’on m’en a dit, il doit être Consul de cette Rep. dans le Nord de la Gr. Br. Ce qui est sûr, c’est qu’il avoit écrit une Lettre à L.H.P pour réclamer ce Pilote Jackson de Hull, comme pris & retenu illégalement, contre les conventions, selon lesquelles on ne doit point enlever les Pêcheurs & Pilotes côtiers. Cette démarche de Mr. Gordon ayant donné lieu à des discours fort injurieux, non seulement pour Mr. Jones, mais aussi pour les Américains en général, j’ai pris le parti de faire parvenir une copie du Certificat au G—— P——, et de lui écrire la Lettre dont vous avez copie, afin que L.H.P, & Mr. Gordon, & l’Angleterre, pussent savoir au vrai l’histoire de ce Pilote, comment on en avoit agi envers lui, & ce qu’il étoit devenu.
Notre Ami m’a promis de me raccommoder avec le gd. Facteur. Il m’a dit aussi que l’on délibere aux Etats d’Hollde. sur l’invitation de l’Impe. de Russie faite à cette Rep.; que notre O E N O P M B E X C G T N U T N T P D C P C Z L B D T C L X C traversent cela tant qu’ils peuvent; mais qu’ils ne reussiront pas.

Je suis avec mon respectueux dévouement pour toujours Monsieur Votre très humble & très obéissant servit
D
Passy à Son E. M. Franklin 
Addressed: à Son Excellence / Monsieur B. Franklin, Esqr. / Min. plenipe. des Etats unis / Passy./.
Notation: Dumas, la haie April. 11. 80
